Title: To Benjamin Franklin from Isaac Norris, 18 May 1765
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend Benjamin Franklin
Fairhill May 18th. 1765
I received your Favour of the 18th of Febry last with a Pamphlet to vindicate the late Proceedings and the Power of Parliament to make general Colony Laws, for which I return you my Thanks. It is no new Scheme and the War in America has brought it to the Issue we now see and are like to feel both now and hereafter.
In the last Letter I received from Messrs. C & O Hanbury the 21st of Xbr. [December] 1763 They write me “As soon as the Books open thy £10,000 Three per Ct Consolidated Annuities shall be transferred to thy Name by Virtue of thy Power of Attorney to us.” I make no doubt it was done accordingly, and I have made those Gentlemen some Remittances since, but as I have not received any Advices I am at a loss with regard to several Articles of My Account, but must wait ’till they write to me again, for I find They have as little Inclination to Letter-Writing as my Self; however, as Wm. Allen was One Evidence to the Power of Attorney they mention (as above) You were the Other and being upon the Spot may prove it, if by any Accident it was omitted or forgot.
Having met a safe Hand (Wm. Dickenson Now going over with Capt. Budden) who will take the trouble of delivering Baskerville’s two Volumes of Miltons Works, I now send them by him to be neatly bound, As I have a very good Quarto Edition of Milton’s Works printed in 1720 I shall chiefly value Baskerville’s Edition for its Elegancy and Neatness both on the Inside and the Covering. I return you my Thanks for your kind Concern in Relation to my Health; But tho’ I am not reduced to so weak a State of Body nor in so much Pain as I was the greatest Part of last Year, yet I am and probably shall continue fit for little or nothing more than the small Country Amusements I now employ my Time about, and the secession or rather Indolence natural to the decline of Life, both which grow upon me very sencebly. I am your Assured Friend
Isaac Norris
 
Endorsed: Isaac Norris May 18. 1765
